                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 SHAIRIQ SEABROOKS,                               )
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               )   No. 3:17-cv-01328
                                                  )
 CORE CIVIC, INC., et al.,                        )   Judge Trauger
                                                  )
        Defendants.                               )


                                            ORDER

       The pro se plaintiff has filed a “Motion to Withdraw re Complaint” in which he states that

he “it would be detrimental to the plaintiff to continue to prosecute this action.” (Doc. No. 60 at

1).

       The court construes the plaintiff’s motion as a motion to voluntarily dismiss this action

pursuant to Federal Rule of Civil Procedure 41(a)(2). The motion is hereby GRANTED, and this

action is DISMISSED WITH PREJUDICE.

       Consequently, the motions to dismiss (Doc. No. 57) and to stay discovery (Doc. No. 59)

filed by defendant f/n/u Taylor are DENIED AS MOOT.

       This is the final order denying all relief in this case. The Clerk SHALL enter judgment.

Fed. R. Civ. P. 58(b).

       It is so ORDERED.


                                             ____________________________________
                                             Aleta A. Trauger
                                             United States District Judge
